811 F.2d 608
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Lloyd A. WALKER, Defendant-Appellant.
No. 86-6197.
United States Court of Appeals, Sixth Circuit.
Dec. 16, 1986.
ORDER

1
The defendant appeals the jury verdict finding him guilty of conspiracy to import, importation of, and possession with intent to distribute marijuana in violation of 21 U.S.C. Secs. 963, 952(a), 960 and 841(a)(1) and 18 U.S.C. Sec. 2.  The district court has set the sentencing hearing for January 9, 1987.


2
For appellate purposes, the final order in a criminal proceeding is the imposition of sentence.   Flanagan v. United States, 465 U.S. 259, 263 (1984);  Berman v. United States, 302 U.S. 211, 212 (1937).  The district court not having sentenced the defendant at the time he filed his notice of appeal, that notice was premature.


3
Therefore, it is ORDERED that this appeal be and it hereby is dismissed for lack of appellate jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.